 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDReliableMaintenance Sales&Service,Inc. and Lo-cal 551,Service Employees International Union,AFL-CIOandEleanor JacksonandKarol DeniseSharp.Cases 25-CA-7003, 25-CA-7268, 25-CA-7084, and 25-CA-7382-7June 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Reli-able Maintenance Sales & Service, Inc., Indianapolis,Indiana, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order,as somodified:1.Insertas paragraph 1(b) the following and re-number the remaining accordingly:"(b) Threatening to refuse to hire any individualbecause of prior union activity."2.Substitute the attached notice for that of theAdministrative Law Judge.On March 30, 1976, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedThe General Counsel has excepted to certaincredibilityfindings madeby theAdministrative Law Judge It is the Board's established policy not tooverrule an AdministrativeLaw Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandardDry Wall Products,Inc, 91NLRB 544 (1950),enfd 188 F 2d362 (C A 3,1951)We have carefullyexamined the record and find no basis for reversing his findingsThe Administrative Law Judge credited testimony of Union Representa-tive Stone and employee Luckett that General Manager Conner stated thatifhe had known that Luckett had been a union steward in her formeremployment he would not have hired her However,the Administrative LawJudge inadvertently failed to make a specific finding as to whether or notthis statement was violative of Sec 8(a)(I)We find that Conner's statementwas coercive and therefore violative of Sec 8(a)(1)In the section of his Decision entitled "The Events,"par 58, the Adminis-trative Law Judge found "that the part of Luckett's testimony to the effectthat Ragland asked her to assist him to get rid of the people he thought werenot doing their Jobs is 'guilding[sic] the lily,'and is not credited"However,in the section of his Decision entitled"Discussion and Conclusions," par18, the Administrative Law Judge found "that at some time before theactual terminations,Ragland did speak to Luckettand did informLuckett that he desired her to assist him to get rid of the people whomRagland determined were not doing their Jobs"Although there is an appar-ent inconsistency in these findings,we find that the record otherwise amplysupports the Administrative Law Judge's dismissal of an 8(a)(5) allegationthat Respondent laid off employees out of seniority,thereby unilaterallychanging working conditions.In the section of his Decision entitled "The Events," par 59, the Adminis-trative Law Judge found that terminations occurred on July 25, whereas therecord reveals that employees were terminated on September 25APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT question any of our employeesabout their union activities or membership ortheir attitude toward Local 551, Service Employ-ees International Union, AFL-CIO.WE WILL NOT make threats of discharge orthreats to terminate our contract with GSA inthe event that our employees choose a union torepresent them. Nor will we make threats to dis-charge any employee forwearing unionbuttonson their uniforms with the proviso, however,that such buttons may not be worn over our in-signias.WE WILL NOT Spy upon our employees nor giveour employees the impression that we are spyingon their activities with regard to any union ac-tivities or any effort on their part to participatein concerted or protected activities, includingdiscussions with personnel of the National La-bor Relations Board, or the filing of chargesagainst the Respondent with the National LaborRelations Board.WE WILL NOT threaten to refuse to hire anyindividual because of prior union activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to form, join,assist,or be represented by Local 551, Service Employ-ees InternationalUnion,AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing,or engage in other concerted activity for the pur-poses of collective bargaining or other mutualaid or protection or to refrain from any or allsuch activity.225 NLRB No. 76 RELIABLE MAINTENANCE SALES & SERVICEAll our employees are free to become or remain orrefrain from becoming or remaining members of Lo-cal 551,ServiceEmployees InternationalUnion,AFL-CIO,or any other labor organization,except tothe extent that this right may be affected by an agree-ment in conformity with Section 8(a)(3) of the Na-tional Labor Relations Act, as amended.RELIABLEMAINTENANCE SALES & SERVICE,INC.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Upona charge filed in Case 25-CA-7003 on April 7, 1975, byLocal 551, Service Employees International Union, AFL-CIO, herein called the Union, and a charge filed in Case25-CA-7084 on May 14, 1975, by Eleanor Jackson, an in-dividual, herein called Jackson, and a charge filed in Case25-CA-7268 on August 6, 1975, by the Union, the Region-alDirector for Region 25, of the National Labor RelationsBoard, herein called the Board, on September 29, issued anorder consolidating the aforesaid three cases, and a consol-idated complaint alleging that Reliable Maintenance Sales& Service, Inc., herein called the Respondent or Company,violated and is violating Section 8(a)(1) and (5) of the Na-tional Labor Relations Act, herein called the Act. Addi-tionally, upon a charge filed in Case 25-CA-7382-7 byKarol Denise Sharp, on November 25, 1975, the said Re-gional Director issued an order consolidating the aforesaidcases with Case 25-CA-7382-7 alleging additional viola-tions of Section 8(a)(5) and (1) of the Act by the Respon-dent.In its duly filed answers to the foregoing complaints, theRespondent, while admitting certain allegations of thecomplaints, denied the commission of any unfair laborpractices.Pursuant to notice, a hearing in this case was held beforeme at Indianapolis, Indiana, on January 7, 8, and 9, 1976.All parties were represented and were afforded full oppor-tunity to be heard, to introduce relevant evidence, to pre-sent oral argument, and to file briefs. Oral argument waswaived. Briefs were filed by counsel for the General Coun-sel and the Respondent. Upon consideration of the entirerecord herein,I and upon my observation of each witness ashe or she appeared before me, I make the following.FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTThe Respondent, a Texas corporation maintaining itsprincipal office and place of business at Arlington, Texas,isengaged in the business of providing and performingjanitorial and maintenance services and related services toiThere being no opposition, counsel for General Counsel's motion tocorrect record dated February 19, 1976, is granted in all respects581various commercial and government facilities throughoutthe United States.During the year immediately preceding the issuance ofthe complaints herein, a representative period, the Respon-dent performed services of a value in excess of $50,000 forcommercial customers, each of which during the same pen-od either purchased and received goods directly in inter-state commerce of a value in excess of $50,000, or manu-factured,sold,and shipped merchandise directly ininterstate commerce of a value in excess of $50,000. Duringthe same period, the Respondent performed services of agross value in excess of $500,000 and also received goodsof a value in excess of $50,000, transported to its respectivefacilities in interstate commerce directly from States otherthan the State wherein each such facility was located.It is conceded by the Respondent, and I find, that theRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDItwas stipulated at the hearing herein,and I find, thattheUnion is a labororganization within the meaning ofSection 2(5) of the Act.Ili.THE UNFAIR LABOR PRACTICESA. Background and IssuesAs noted above, the Respondent is engaged in the busi-ness of supplying janitorial and custodial services to bothpublic and private facilities. A major portion of its businessisconducted with various agencies of the United StatesGovernment at various government installations through-out the United States. The facility of the Respondent in-volved in the instant proceeding, is the new Federal Build-ing located at 575 North Pennsylvania Street, Indianapolis,Indiana, the same building in which the Board's Region 25office is located. Shortly before the events herein occurredthe contract for the services rendered by the Respondentwas entered into with the General Services Administration,which generally services the said building on behalf of theUnited States Government. At the time that the Respon-dent entered into this contract with the General ServicesAdministration, herein called GSA, it did not contemplate,nor was the negotiation with GSA conducted, and themethod of payment for said services reached in the light ofany possible union organizing or union contract.For the performance of the service for which the Re-spondent had contracted with GSA, the Respondent en-gaged a number of employees and supervisory personnel,together with a local project manager, to manage the workforce and to oversee the performance of the work. Theduties of the project manager include reporting to the Re-spondent at the Respondent's home office in Arlington,Texas.At approximately the middle part of March 1975,2 theUnion, through its business representative, Sue Stone, be-gan an organizational drive among the Respondent's em-2Unless otherwise designated, all dates herein are in 1975 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees. Subsequent to this and up to and including themonth of October 1975, the events occurred which are al-leged as violations of the Act.The complaints, as consolidated, allege, in substance,that the Respondent, through its various supervisory per-sonnel, interferedwith,coerced,and restrained theRespondent's employees by threatening them with dis-charge for engaging in union activity, by threatening todiscipline or discharge the said employees for wearingunion buttons on company supplied uniforms, for engag-ing in surveillance of employees' union or otherwise pro-tected activities, both with regard to attendance at unionmeetings and by following employees when they attemptedto file charges at the Board office on the second floor ofthe building involved herem; by offering employees eco-nonuc benefits if they would cease union participation andmembership, and by telling employees that such employeeswould not have been hired in the first instance had theRespondent known that the employees had been membersof a union in previous employment. Additionally, the com-bined, consolidated complaints allege refusals to bargain ingood faith by engaging in various dilatory tactics, by refus-ing to consent to the inclusion in any agreement reached ofunion-security or checkoff clauses, all for the purpose offrustrating the Union and causing the loss of its majoritystatus.Furthermore, the complaints allege unilateral layoffof employees out of seniority, without consultation with ornotification to the Union, the certified representative of theRespondent's employees.The Respondent's answers, while admitting jurisdiction,denied the basic allegations of the complaints and withregard to the refusal-to-bargain allegations, affirmativelyalleged that the refusal-to-bargain matters are now moot inview of the fact that the Respondent and the Union haveentered into a collective-bargaining agreement since the al-leged discriminatory events; that the Union was grantedevery item that it requested in bargaining, including unionsecurity and checkoff and, furthermore, Respondent con-tends that it did not take unilateral action by laying off thefive employees involved because, in fact, the five employ-ees were discharged for cause and, therefore, the Respon-dent was not required to either notify or negotiate with theUnion with regard to these five individuals. Thus, the is-sues are framed.B. The EventsInasmuch as the alleged refusal-to-bargain allegationsoccurred in the context of the alleged interference, coer-cion, and restraint both before the Union was selected bythe employees in a Board-conducted election, after the cer-tification of the Union, and during the alleged bargainingperiods, the events as they occurred are recited basically inchronological order so that the entire unfolding of this situ-ation may be more clearly understood.As above set forth, the Union began its organizationaldrivesometimein the middle of March, and held meetingswiththeRespondent'semployeesaway from theRespondent's facility during the months of March, Apriland May.On April 7, 1975, the Union filed the charge in Case 25-CA-7003 alleging that the Respondent discharged employ-ees Addie Sampson and Vernita Luckett on Wednesday,April 2, because of their unionactivitieson behalf of theUnion's organizational efforts. However, despite the filingof the charge in that case, the Union on the same day fileda petition for election.3 On April 28, the Respondent,through its general manager, John A. Conner,entered intoa Stipulation for Certification Upon Consent Election.This stipulation was signed by the Union on April 28. Thestipulation called for an election to be held on May 22,1975.Accordingly, on May 7, a settlementagreement inCase 25-CA-7003 was approved by the Regional Director,having been signed by the Respondent on May 5.On that same day, May 7, the date thesettlement agree-ment inCase 25-CA-7003 was approved by theRegionalDirector, the Respondent discharged its employee EleanorJackson.On April 8, Conner, during a visit to the facility enteredthe lunchroom provided by the Respondent for its employ-ees in the basement of the building, walked around theroom, counted the employees wearing union buttons, andremarked to the effect that now he knew how many em-ployees he had to replace. At thesame time,he told theemployees that they could not wear union buttons on theiruniforms while at work. Also, at approximatelythe samedate, Conner told some assembled employees that he didnot care about the Union; all he wanted was to get the jobdone and if the Union came in he was going to drop thecontract and everybody would be without a fob.'After Conner left the employees subsequent to tellingthem that they could not wear buttons on the uniforms, hehad second thoughts with regard thereto and immediatelyproceeded to the second floor offices of the Board andspoke to Board Agent David Miller. He asked Millerwhether in view of the fact that although Respondent pur-chased the uniforms, the Respondent was reimbursed byGSA, and therefore, the uniforms belonged to GSA, wasthe wearing of the buttons on the uniforms lawful. Accord-ing to Conner, Miller informed Conner that he did nothave an immediate answer and was not quite certain aboutthe propriety of the wearing of the buttons on the uni-forms. Thereupon, Conner went back to the Respondent'sbasement office. Shortly thereafter Conner received a callfrom Miller who informed him that the buttons could beworn on the uniforms but not over the Respondent's insig-ma which was imprinted on the uniform. Thereafter, Con-ner informed the employees, and evidently Ragland, thatbuttons could be worn in the manner described by Miller.3Case 25-RC-5951All of the foregoing from credited portions of the testimony of formeremployees Frances Evans, Sharon Taylor, Johnson, and Jackson. Althoughthere were some discrepancies with regard to dates and exactly what wassaid by Conner at the time, the import of what was said by Conner is thesame in the testimony of these witnesses I have taken in consideration, increditing this testimony, that all of these employees were discharged at onetime or another by the Respondent and that, therefore, there is a possibilityof prejudice which could have affected their testimony However, I havealso carefully reviewed these witnesses'version of the basement confronta-tionwith that testified to by Conner and, althoughhis versiondiffers tosome extent, he did not specifically deny the portions of the testimony thathe threatened to close the facility or to discharge the employees if the Unioncame in RELIABLE MAINTENANCESALES & SERVICE583Thereafter,Ragland informed employees that the buttonscould not be worn over the Respondent's insignia.At orabout the same day,April 8or 9, Conner againaddressed a group of employees and informed them that hedid not care about the Union,but that theywould have tocome to Texas to negotiate.5One of the employees who attended union meetings dur-ing the April and May organizational drive was SharonTaylor.After she attended a meetingin April, Taylor wasengaged by Project Manager Ragland in a conversation inthe basement of the building.Ragland asked Taylor if shehad attended the union meeting.Taylor toldhim it wasnone of his business and walkedaway. Afterattending ameeting in May, Taylor was in the second floor cafeteria ofthe building when Ragland approached and told her thathe had obtained a list of those who had attended the meet-ing and Taylor'sname was on thatlist.Taylortold Rag-land he had better recheck because her name should nothave been on the hst.6Also, on approximately June 22,Ragland stopped em-ployee Karol Sharp and asked her where she had been thenight before.When Sharp asked Ragland what he meantby thatquestion,Ragland asked whether Sharp had at-tended the union meeting.Sharp answered that it was noneof Ragland's business.7As noted above,a Stipulation for Certification UponConsent Election was signedby theRespondenton April?and by the Union on April 28. Thereafter,despite thecharge filed in Case25-CA-7003,the parties and theBoard representatives proceeded toward an election to beheld on May22, 1975.Moreover,on May 7,1975, the set-tlement agreement in Case25-CA-7003was approved byRegional Director having been signed by the Respondent'srepresentativeon May 5.However, on May 14,the chargein Case 25-CA-7084 wasfiled by Eleanor Jackson allegingthat the Respondent terminated the employment of Jack-son because of the latter's activities on behalf of the Union.Despite the filing of the charge, the election was held, asscheduled,on May 22 andthe Unionwon the election. Asa result,the Regional Director for Region 25 thereaftercertified the Union as the collective-bargaining representa-tive of the employees of the Respondent at the Indianapo-lis facility.Thereafter,on June 9, the Respondent's business repre-sentative, Sue Stone, addressed a letter by certified mail toJohn Conner, as general manager of the Respondent, totheRespondent'sArlington,Texas, address,informingConner that the Union had been certified as the bargainingrepresentative of all regular full-time and part-time em-ployees at the Federal Building, Indianapolis, Indiana, andfurther informing Conner thatthe Uniondesired to meetwith the Respondent's representatives for the purpose ofnegotiating a collective-bargaining agreement.The letterfurther requested that the Respondent should advise the5From the testimony of former employee Ralph Griffin Also, from cred-ited portions of the testimony of Conner6 From credited portions of Taylor's testimony not specifically denied byRaglandFrom credited portions of Sharp's testimony Ragland, in testifying, didnot deny this incident as related by SharpUnion by June 20 of a convenient date and time for bar-gaining.Thereafter,by letter dated June 12,Conner acknowl-edged receipt of Stone's bargaining demand of June 9 andadvised Stone that the contract with GSA was a fixed-pricecontract and that all government agencies were notifiedthat the Respondent had a "no-bargaining agreement" anddid not intend to have one and that,therefore,the pricingand labor costs were based accordingly.Conner furtheradvised Stone,in this letter of June 12,that any futurecorrespondence concerning the Union's requests be for-warded to the GSA building representative in Indianapolisor to the General Services Administration Regional Officein Chicago,Illinois.Responding to this letter,Stone ad-dressed a further letter to Conner,dated June 20, statingthat Stone was in receipt of Conner's June 12 reply to therequest to bargain and that the Union was aware of thefixed price,GSA contract,but that it was the Union's de-sire to negotiate on other negotiable items, nonmonetary innature,such as seniority,grievance procedures,etc. Stonerepeated her original request that the Respondent adviseher no later than July 1 of a convenient date for the pur-poses and advising the Respondent further of the dateswhich Stone would have open for such purpose.On June 23,having received this foregoing letter fromStone,Conner addressed a second letter to Stone statingthat either Conner or Peter Langas,president of the Re-spondent,would be happy to meet with Stone during theirnext periodic visit to Indianapolis.He informed Stone thatunder contract with GSA all costs were reimbursed, butthat there were no funds set aside by GSA for travel expen-sesforunionnegotiationsand,accordingly,theRespondent's representatives would have to work in theirmeetings with the Union with a regularly scheduled trip tothe Indianapolis facility which trip would be before the endof 1975. He further advised Stone that during any meetingtheremust be in attendance a GSA representative fromeither Chicago or Indianapolis.Evidently,Stone,as representative of the Union, uponreceipt of Conner's June 23 letter,felt that the Respondentwas avoiding bargaining, especially in view of the fact thatConner stated in his letter that the Respondent would be"happy to meet with the Union sometime prior to the endof the year."Accordingly,as a direct result thereof, Stonefiled a charge in Case 25-CA-7172in which she chargedthat the Respondent was failing to bargain by using dilato-ry tactics.Despite this charge,on June 30, a settlementagreement in Case 25-CA-7084 was approved by the Re-gional Director and signed by Charging Party Jackson onthat day, the Respondent having signed the settlementagreement in that case on June 26.Evidently as a result of the filing of the charge in Case25-CA-7172 allegingdilatorytactics, as noted above, onJuly 7,Conner addressed a letter to Stone referring to herletter of June 20, 1975, and a letter from the Board datedJune 26,1975, the date Stone filed the dilatory tacticcharge advising Stone that,in accordance with a telephoneconversation that Conner had with Board Agent DavidMiller subsequent to the filing of the charge, Conner wouldbe available in Indianapolis on July 24, to discuss collec-tive bargaining. He further added that since this was the 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly reason for his contemplated visit to Indianapolis thatthis date be confirmed as satisfactory. On July 14, Stoneadvised Conner that the July 24 date would be satisfactoryand requested that the negotiating committee members,Othello Luckett and Nadine Thompson, be excused fromwork on that day to attend the meeting. On July 21, Con-ner answered Stone's letterand said that arrangementswere being made for the meeting to be held at the NLRBoffice at 9 a.m., on July 24. He further informed Stone thatif she had any other thoughts on that matter he would be ata hotel in Indianapolis on the evening of July 23.8As a result of this agreement to meet, the charge in Case25-CA-7172, alleging dilatory tactics, was withdrawn bythe Union although the record does not reveal the date ofwithdrawal.On July 24, in a room at the Board's Indianapolis office,the parties began negotiations. Present for the Union were,as mentioned above, Stone, Luckett, and Thompson. Pres-ent for the Respondent were Conner and Ragland, theproject manager.At the outset of the meeting, the union representativespresented as possible contract proposals two contracts al-ready in effect with other employees servicing installationsat nearby Fort Benjamin Harrison. Conner read over thecontract with Best-Way, one of the employers, taking onlyabout 5 minutes and announced that it looked like a fairlybasic contract and that he would have his attorneys exam-ine it.Stone then asked Conner if the attorneys were goingto negotiate the contract. Conner answered that he wasgoing to do the negotiation and had the final word and notthe attorneys. Stone then asked Conner if he would like togo over the aforesaid contract clause by clause. Conneranswered that he did not see anything too much wrongwith the contract but that there were two clauses he wouldnot agree to. He stated that these were the union-securityand checkoffclauses.Thereafter, the parties went over the proposed contractin greater detail. Conner stated that he felt disciplinaryaction should be given to any one who made unauthorizeduse of government telephones. The union representativeconsented to change the contract to agree to that portion.But, the parties kept referring back to union security andcheckoff and ultimately engaged in very lengthy discus-sions regarding these twoitems.Conner stated at one pointthat he did not feel he could discharge an employee for notwanting to pay union dues. Conner explained that a num-ber of valued employees had informed him that they didnot desire to join the Union and pay dues and that theywould quit rather than do so. He stated that he did not feelthat he should collect the Union's money for them pur-suant to checkoff.At one point during the day Conner suggested thatunion security and checkoff be put to a vote of the employ-ees because he had been informed that people would quittheir job rather than pay union dues. He told Stone atanother point in the discussions that it was perfectly allright with him if she collected dues after 7 p.m., at nightoutside the front door of the building. Thereupon, at either8All of the foregoing from written documents received in evidence bystipulationthat point or another point in the negotiations, Stone statedthat the Union would give up checkoff if the Respondentwould give the Union time to collect dues while the em-ployees were on duty. During the discussions, according tocredited testimony of Stone, Conner stated that he did notfeel that he should be required to do their jobor assist theUnion in doing its job. Furthermore, he turned around tothe committeewomen, who were present for the Union,and asked if they knew what union security meant and ifeach one of them knew exactly what it was about or hadbeen involvedin a unionbefore. Both Luckett and Thomp-son replied that they had been involved in a union beforeand Luckett said she had been a union steward in her for-mer employment before coming to her present employ-ment with the Company. Conner stated that if he hadknown this he would not have hired Luckett in the firstinstance.The discussion and various suggestions with regard tounion security and checkoff were repeated over and overduring the entire day. At one point during the morningdiscussion Conner did state that he had formerly been withanother employer and that they had so much trouble withcheckoff and union security that he "would never haveanother one."Additionally, during the morningsession,Conner indi-cated that the only reason that he was there at all at thattime was because of the Board charges pending against theRespondent. During the same period of time, according toStone, she told Conner that it was her hope that they couldbargain in good faith. She further told Conner that sheunderstood the situation of the Company and realized thatthey were not talking about monetary issues but were dis-cussing only nonmonetary issues and there was no reasonwhy they could not come to an agreement. There also camea period during these discussions when Conner stated thathe was not required, or thought he was not required, tobargain on those subjects and Stone answered that she wasreally not too sure herself. However, evidently bargainingand concessions on Respondent's part did take place. Vir-tually all of the articles in the "Best-Way Inc.," contractwith the Union for work being done at FortBenjamin Har-rison, Indiana, which was being used as the proposed con-tractwere consented to by Conner on behalf of the Re-spondent. Finally,while the parties were once againdiscussing union security and checkoff, they agreed to askBoard Agent David Miller, who was handling the chargesfiled against the Respondent, whether the Board would orcould conduct an election to determine whether the em-ployees wanted union security and checkoff and to furtherask Miller whether union security and checkoffwere man-datory subjects of bargaining. Miller was then asked to thebargaining meeting. He told the parties that there was sucha thing as a "UD election" in which employees could de-termine whethertheywanted a continuation of union se-curity. He further stated that he was uncertain with regardto whether union security and checkoff were mandatorysubjects of bargaining, inasmuch as he was not familiarwith the cases regarding that subject. At that point Millerleft the room and Stone told Conner that she would notagree to a union-security election of any type. They discon-tinued discussing union security, Conner finally stated that RELIABLE MAINTENANCE SALES & SERVICE585he would think it over and he would possibly make a tele-phone call to his attorneys that night. He asked that theparties schedule a meeting for the next morning, July 25.During the discussion on union security, Conner statedthat his bookkeeping system would not allow him to de-duct dues from the checks, and that he did not have anyroom on the paycheck stub to deduct dues. Thereupon,Luckett, who happened to have with her a paycheck stub,demonstrated that there was room. However, Conner stat-ed that it might be a great burden on the Respondent inas-much as the GSA contract did not provide sufficient fundsto cover him for the expenses of the extra bookkeeping.Stone argued that it was just a matter of deducting oneadditional column and writing one additional item on thecheck, and that as a payroll function it certainly was notthat difficult. She also contended that if she was to collectthe dues herself, more time would be consumed than ifdues were on the checkoff because the nonavailability ofunion representatives to collect dues could lead to com-plaints and confusion. Conner suggested that perhaps thestewards could collect the dues and Stone explained thatonly the officers are bonded and permitted to handle mon-ey.However, Stone admitted, in testifying, that aside fromunion security and checkoff, Conner acknowledged severaltimes throughout the day and at the end of the meetingthat he saw nothing wrong with the proposed contract, thatitwas a basic contract but that he could not agree to unionshop and checkoff. Stone further testified that at one pointduring the afternoon session, Conner stated that if therewas necessity for bargaining sessions, Stone could come toTexas and bring the committee with her. At this point,Stone reminded Conner about the matter of bargaining ingood faith. Conner replied that he was only in Indianapolisfor that specific purpose. Stone asked if Conner wanted toschedule another meeting during the next week. Conneranswered, "Yes, if you want to come to Texas to meet."Nevertheless, when the meeting ended, the parties agreedtomeet the next day, July 25.Before the day's meeting ended, Conner stated that hewould think it over during the night, but that he could notsee the feasibility of putting union security to a vote as hedid not think that it would prove anything, and again men-tioned that he did not see the point of losing 12 or 13 goodworkers. He further told Stone and the union representa-tives that his percentage factor on his performance ratinghad climbed considerably during the period of time, andthiswas due to the good workers whom he would lose ifthey had to become members and pay union dues. Itshould be noted that earlier in the day, Stone, as theUnion's chief spokesman and business agent, told Connerthat the Union would not consent to the taking of a voteon union security.In any event, the parties met the next morning but noth-ing was accomplished or discussed that had not been dis-cussed the day before; no further agreements werereached. In fact, the meeting on the morning of July 25took but a short period of time. However, before the meet-ing on July 25 ended there was agreement that further pro-posals could be submitted by telephone or communicatedthrough the mail. Before he left, Conner stated that the"Best-Way" contract looked like a good contract exceptfor union security and checkoff, and that he could agree tothe contract without these two items.Immediately after the meeting on July 25 ended, Stonewent to the Board office and obtained literature relating tomandatory subjects of bargaining. She also obtained acopy of a typical maintenance-of-membership clause. Shethen proceeded downstairs to Conner's office where shetold him about the maintenance-of-membership clause andasked if he would consider that. Conner answered that itsounded like something that he might be able to consider.He asked Stone to put it in writing and send it to him at hisoffice in Texas, to which Stone agreed. Shortly after thatConner left .9According to the testimony of Lucy May Ayers, SharonAnn Taylor, and Helen Bertram, at approximately noon onJuly 24, during a break in the bargaining meeting betweenrepresentatives of the Union and the Respondent, a num-ber of employees including Ayers, Taylor, Bertram, andFrances Jean Evans, were sitting in the cafeteria havingtheir lunch when Conner approachedthem eating icecream and told the assembled employees that he wouldoffer them $4 an hour, instead of the wages which theywere then receiving and which were considerablyless, ifthey would quit supporting the Union and give up theirmembership in the Union.In testifying, this incident was denied by Conner, whostated that he did go into the cafeteria at some time duringthe day, the cafeteria being located across from the Boardoffice on the second floor of the building, to have a quickbite to eat, and spoke to two employees, none of thosementioned above, but did not say anything about any raisein wages. Conner testified that this would have been a use-less gesture inasmuch as the Union was already certifiedand he was compelled to bargain with it, and, secondly, heknew as well as the Union knew, that there was no roomfor any wage increases under the GSA contract by whichRespondent was bound. Accordingly, Conner testified thathe could not have made such a statement inasmuch as itwould have availed him nothing and the employees wouldhave known they could not have a wage rate raise. Theexplanation given by Conner would seem to be logical andhad the ring of truth under the circumstances and I creditit.On the other hand, this portion of the testimony of Tay-lor,Ayers, and Bertram left the impression that theyagreed among them to relate the alleged incident to bolstertheir discharge cases, hereinafter discussed.1°As heretofore set forth, at the conclusion of the second9 From credited portions of the testimony of Sue Stone and Othella Luck-ettAlthough Conner denied that he at any time during the bargainingmeetings on July 24 and 25, or at any other time, told any employee that hewould not have hired her had he known she had engaged in union activitywhile working for any former employee, the balance of the testimony recit-ed by Stone and Luckett was not materially controverted by the testimonyof Conner with regard to the two negotiating meetings Accordingly, I findand conclude, upon my observation of Stone, that she was a very forthrightwitness who made no attempt to exaggerate and conclude that Conner actu-ally made this statement to Luckett,whose testimony regarding this incidentwas substantiated by Stone10 If in other parts of this Decision I credit these employees and do notfully creditConner in all respects,Inote that it has been held that it is notContinued 586DECISIONSOF NATIONALLABOR RELATIONS BOARDday's negotiation meeting on July 25, Conner invited Stoneto send to him in Texas a modification of union security inthe form of an agency shop clause and that the Respondentwould give the matter consideration. However, no date wasset for a further meeting. In accordance with this invita-tion, and Stone's agreement to accept the same, Stone, onbehalf of the Respondent, prepared a modified combinedmaintenance of membership and union-security clause,which would have required that after the date of the execu-tion of the agreement and after a 30-day probationary pen-od any employee hired after that date would have to be-come and remain a member of the Union in good standingas a condition of continued employment, and that thoseemployed by the Respondent before the execution of theagreement,who have not joined and do not desire to jointhe Union need not do so as a condition of continued em-ployment with the Respondent. However, it would alsoprovide that those employees who did become members ofthe Union would have to remain members in good stand-ing for the life of the agreement.But, before Stone sent the foregoing in a letter datedAugust 8, she filed with Region 25 on August 6 the chargein Case 25-CA-7268 alleging dilatory tactics and bad-faithbargaining, claiming that the Respondent's refusal to ac-cept union security and checkoff was for the purpose ofcurtailing bargaining and alleging generally "other badfaith tactics." On August 7, the Acting Regional Directoraddressed the usual form letter to the Respondent inform-ing the Respondent of the charge filed in Case 25-CA-7268 and further informing the Respondent that BoardAgent Miller was assigned to the case. Thus, it was notuntilafterthe unfair labor practice charges had been filedin Case 25-CA-7268 that Stone mailed to the Respondentthe modified union-shop and maintenance-of-membershipclause.Stone testified that she did not receive any reponse toher letter of August 8, which contained the proposed modi-fied union-security clause, until she received a letter, here-inafter summarized, from Respondent's counsel dated Oc-tober 7. However, on August 15, Conner wrotea letteraddressed to Region 25, attention David Miller, explainingthe situation as Conner saw it at that time. In this letter hestated that he made a special visit to Indianapolis on July24 and 25 for the express purpose of bargaining and that hehad made every effort to come to some agreement to initi-ate a workable agreement with the Union, but that thepartieswere still unable to agree concerning the union-security or checkoff clauses. He further reminded Millerthat the latter was requested to come to the negotiatingmeeting to answer "the legality of the clauses," and that atthat time they were all in agreement that these clauses werenot mandatory clauses to be included in a union contract.''In the letter Conner further stated that the Respondentstrongly protested the allegation of the charge that it hadengaged in bad-faith bargaining and dilatory tactics duringthese 2 days of bargaining. Conner further pointed out thatuncommon"to believe some and notall of a witness' testimony "N L R BvUniversal Camera Corp,179 F 2d 749, 754 (C A 2)11 In this respect it is evidentthat Connerwas mistaken as to what Millerhad told theparties atthe July 24meetinghe did not immediately refuse to consider checkoff orunion-shop security, but protested these two clauses onlyafter readingin itsentirety the Union's proposed contract.All other items of the contract were agreed upon. Connerstated further in the letter that he felt that he had madeevery effort on the Respondent's part to come to a work-able agreement and had also suggested that the union rep-resentative reconsider their position and forward a con-tractexempting these two items, which contractRespondent wouldsign.Conner acknowledged to Millerthe receipt on August 11 of the modified proposal, as stat-ed above, but that this modification was not acceptable tothe Company. Conner further stated to Miller, in the letterof August 15, that the Company felt that it was being ha-rassed unnecessarily by the Union's local representativeand that some action should be taken to protect the Com-pany from this harassment since Respondent had alreadyagreed to 90 percent of the agreement but that, apparently,the Union's opinion was that unless the Respondent agreedto 100 percent of the Union's proposal, the Respondentwas bargaining in bad faith.Additionally, in testifying, Conner stated that he as-sumed that this answer would be sent to the Union, or, inthe alternative, that the Union would be apprised of thecontent of the same by Board Agent Miller. Conner furthertestified that because he was under the impression that thiswould be done, he did nothing further about thematter,expecting to hear further from someone with regard to thenext step. Conner additionally testified,as wasborne outby the testimony of Stone, that at no time did he refuse todiscuss union security or checkoff, but merely explained onJuly 24 and 25 why he could not consentto these clausesbeing included in the contract. His reasons,again, wereeconomic, being the expense of the bookkeeping operationof keeping records for the checkoff and, secondly,reluc-tance to lose key employees by reason of their having tojoin the Union when such employees did not want to do so.On August 25 the Respondent was informed by GSAthat it would have to reduce its man hours from 93,000 to54,000 per year. In order to do this, Conner originally fig-ured that it would require a layoff of approximately 19employees. Accordingly, on September 19, in accordancewith the GSA request, Conner issued instructions to Proj-ect Supervisor Ragland, by intercompany communication,to reduce the work force to the extent required by termi-nating employees who were most recently hired effectiveOctober 1, 1975. Thus, Conner instructed Ragland to con-form to the seniority provisions tentatively agreed upon bythe parties at the July 24 and 25 negotiatingmeetings.However, events intervened which resulted in the dischargeof five employees before the deadline date of October 1,which employees were more senior than employees whowere retained after the effective date of the layoff. On Sep-tember 25, Ragland discharged employees Evans, Sharp,Taylor, Bertram, and Ayers. According to the GeneralCounsel these people were laid off out of seniority andwere not discharged. In order to betterassesswhether theseindividuals were discharged or laid off, it is necessary toreview the manner in which they were terminated.There is no question but that the Respondent had postedruleswith regard to proper times and places for taking RELIABLE MAINTENANCE SALES & SERVICE587breaks and for smoking. Thus, as early as February 18,1975, the Respondent informed all of its employees thatthe breaks would have to be taken only in designated breakareasand that the employees would not be permitted toloiter in lobbies, corridors, or in the rest of the building.Furthermore, this set of rules prohibited smoking exceptduring breaks and when the employees were not actuallyengaged in cleaning.Moreover, the employees werewarned not to move from area to area while smoking ciga-rettesand droppingashesin other peoples' ashtrays. Atanother undatedtime,theRespondent posted a list ofbreaktimes for the employees depending on their shifts. OnApril 10, 1975, another notice was posted to the employees,signed by Ragland,statingthat if an employee became illwhile working, the employee was to leave the floor andcome downstairs to the Respondent's basement office;and, if an employee was unable to come downstairs be-causeof illness, such employee was required to send a mes-sage by a coworker to the office, whereupon appropriatesteps would be taken to see that the employee would havea doctor or be taken home. The employees were specifical-ly instructed not to remain on the floor or in the restroomsin the event of becoming ill on the job.On April 10, 1974, Ragland posted a further notice inwhich he stated that if any employee was found fightingwhile on the clock or in the building no matter who wasresponsible or who started such fight, the employees in-volved would be subject to immediate termination. Fur-thermore, on an undated notice posted by Ragland, theemployees were warned not to use any government tele-phones, and if any employee was so found the employeewould not only be charged for the call but would also beterminated. All of the employees who were terminated ad-mitted, in testifying, that they were acquainted with theRespondent's rulesand regulations above set forth withregard to employee conduct.Although it is somewhat difficult to piece together eachevent that led to the claimed discharges, it is apparent fromthe testimony of both the employees who were terminatedand from the testimony of Ragland that each of the em-ployees so terminated had at times violated one or more ofthe rules above set forth.Lucy Ayers was probably the least involved of all theterminated employees in rule breaking although, on cross-examination, she did admit that she had been warned, attimes, about smoking at improper times and places. Ac-cording to Ragland, Ayers was terminated for being out-side her work area and smoking in the restrooms at im-proper times and places on September 24. Additionally,located in the building was a very delicate and intricatecomputer used by one of the government agencies. Smokecould set off this computer and throw off its computations.According to Ragland, Ayers was caught smoking on thefirst floor, which "kicked off" the computer. According toAyers, she had no advance notice of any layoff, except thatRagland, at some of the daily meetings with the employees,did make some reference to possible layoffs in the future,but said nothing definite.Ayers testified that she smoked at no other place but therestrooms during her breaks which occurred twice eachday. According to Ayers she was called into Ragland's of-fice on September 25. Sharon Taylor was already in theoffice when she went in. Ragland asked if Ayers had beensmoking on the floors, and she answered that she had been,but only on her breaks. Ragland further told her that anemployee that worked on the floors with Ayers had calleddown and said that he saw Ayers, Sharon Taylor, and Kar-ol Sharp smoking in the bathroom. At that time Ayers toldRagland that was impossible inasmuch as Taylor,at least,did not smoke. Then Ragland asked Taylor if she had beensmoking and Taylor answered that she did not smoke. Tay-lor also told Ragland thatshe sat inthe bathroom for awhile with her head down, because she had had a headacheand wasnauseousand was almost vomiting. At that Rag-land told Taylor, "Haven't I told you not to do this?" AndTaylor answered that she could not have made it down-stairs because she might have vomited all over the floor.Then Ragland stated that he would have to terminate her.Then he questioned Karol Sharp, who was just entering theroom about smoking at an improper time and place. Sharpprotested, according to Ayers, stating that she had onlysmoked on her breaks. Ragland then said that he wouldhave to terminate her also.Additionally, Ayers also testified thaton one occasionwhen she went into the bathroom, Ruth Warren enteredand asked Ayers to sit down with herand smoke a ciga-rette.Ayers told Warren that she could not do this inas-much as she knew that Warren was a supervisor. Warrenthen said that it made no difference, that Ayers could takea cigarette as well as Warren. Thereafter, they both stoodand talked and smoked. This, obviously, was not on herbreak period.Ayers did sign a union cardsometimein April but thiscard was never exhibited or shown in any way to the Re-spondent. Ayers attended some unionmeetingsduring themonths of April and May, but she did not take an activepart in the union organization aside from the foregoing.As noted above, Sharon Taylor was discharged alongwith Ayers and Sharp. Taylor testified, as did Ayers, thatshe was told by Ragland that she was reported to havebeen smoking on the third floor. However, Taylor deniedthat this was so because she did not smoke and had notsmoked for a number of years. Taylor testified she ex-plained to Ragland that she had been in the bathroom onthe day and at the time reported, but that was because shehad been ill and had to go to the bathroom and could notmake it to the basement office to report herillness.Instead,she went into the bathroom and vomited. Thereafter, sheput her head down on the sink, with a cold wet towel onher head, and laid her head on the edge of the sink forabout 5 or 10 minutes and then, feeling better, she proceed-ed to :etum to work.Taylor admitted in testifying that she did not report thisto Ragland. However, Taylor did state that she had been illwith the same illness on several occasions before; she hadbrought notes from her doctor; and Ragland was aware ofthese spells of illness. Furthermore, Ragland admitted thatat one time he had received some notice to the effect thatSharon Taylor was subject to these spells. Nevertheless,Ragland insisted, according to Taylor, Ayers, and Sharp,that Taylor was discharged for smoking.However, despite the testimony of all three of these mndm- 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDviduals to the effect that Ragland told Taylor that she wasbeing discharged for smoking, although herillnesswas dis-cussed at the exit interview, Ragland testified that SharonTaylor was terminated for sleeping in the restroom on sev-eral occasions. He further testified that she wasalso in-volved in a conflict that was going on between two groupsof employees. He stated that she was siding with Ayers andSharpagainstEvans and Bertram. This, according to Rag-land, helped create a conflict which resulted in loss of pro-duction. Ragland also stated there were other times whenTaylor was ill and did not report herillnessto supervisionand her overall performance was very poor. This occurredat a time when GSA representative, Lyons, who was aGSA supervisor in the building, brought toRagland aprogress report. At that time, a call came down from thethird floor saying that three of the Respondent's employeeswere in the restrooms sleeping and smoking. Thereafter,upon this report from Lyons, Ragland investigated andfound that there was no toilet tissue or paper towels in thethird floor restroom. He claimed that when he called Tay-lor in on September 25 she told him that Lucy Ayers andKarol Sharp were in the restroom at that time and they hadbeen sleeping and smoking all along. In connection with allof the foregoing, it should be noted that although RuthWarren, the supervisor involved, who allegedly was smok-ing in the restroom with Ayers, testified on behalf of theRespondent, but did not testify to or deny the smokingincident.Also terminated on September 25 were Karol Sharp andFrances Evans. According to Ragland, Evans was termi-nated because she had been placed on probation for fight-ing and smoking in the restroom out of the assigned workarea inviolation of company rules. Moreover, she hadbeen involved in a fight in the buildingsometimebetweenSeptember 5 and 9, and on September 9 Evans was caughtsmoking in the NLRB hearing room by Ragland and wasthereafter placed on probation. Additionally, the Federalpolice reported to him that Evans had threatened KarolSharp with a knife, and had also threatened other employ-ees.Ragland then put both Sharp and Evans on probation1week before the terminations and told them he would nottolerate this. In fact, it was so apparent that these employ-ees wereat odds with each other that Ragland had to placethem on different floors.Both Evans and Sharp admitted that there were timeswhen they were arguing and had had fights and had beenplaced on probation. However, they further testified thatone of the incidents which Karol Sharp had reported to theFederal police took place outside of, and away from, thebuilding. This evidently was the knife threatening incident.In testifying, Evans admitted that she was placed on 90days' probation in May 1975 for getting into a fight withemployee Sharp. Again, in September, approximately 2weeks before she was discharged, Evans was again put onprobation because of what she called "a little difference"outside the building, again with Sharp. Ragland hadbrought both of them to his office thereafter and placedthem on a second 90-day probation. Evans admitted thatapproximately I week before she was discharged she wascaught by Ragland smoking in an unauthorized area,which was a room adjoining the Board's hearing room onthe second floor of the building. According to Evans, Rag-land at that time said, "Ali ha, I caught you smoking."According to Evans, Ragland then said something to theeffect that he might let it pass or he might put Evans onprobation againAt that time, employee HelenBertramwas with Evans in the room. According to Evans, Raglandsaid nothing specifically to Bertram at the time.Evans also testified that after Ruth Warren became su-pervisor, approximately July 1, Evans smoked in Warren'spresence in the Board room and elsewhere. Warren alsosmoked in those places as often as once or twice a day.Like the other employees, who were either terminated orlaid off, Evans signed a union authorization card in Apriland attended three union meetings between April andMay. However, she took no further active part in the unionorganizational drive.According to Ragland, Karol Sharp and Evanswere al-ways at each other, using profane language while on thejob. As noted before, Karol Sharp was placed on probationfor fighting with employee Evans as early as April 1975.However, according to Sharp, on September 25 when Rag-land called her into his office and ultimately stated that shewas discharged, Ragland asked Sharp why the latter hadbeen smoking in the bathroom on the third floor at anunauthorizedtime.Ragland explained to Sharp, upon herquestioning, that he received a telephone call informinghim that three of his employees were smoking in the bath-room on the third floor. Sharp told Ragland that she wassmoking because she needed a cigarette, Taylor then toldRagland she did not smoke. Nevertheless, Ragland termi-nated all three at that time.Prior to September 25, according to Sharp, she hadsmoked in the restrooms but only on breaktime. She alsostated that Ruth Warren was in the restrooms smoking af-ter July 25 on many occasions. Sharp stated that this oc-curred about threetimes aweek. She also saw Warrensleeping inthe restrooms at one time. Sharp further testi-fied that she never received any advance notice that shewould be terminated.However, Sharp did testify that I week before she wasterminated she was put on probation for 90 days. In hercross-examination Sharp did admit that she had had con-flictswith Evans and had called the Protective Service Pa-trol (Federal police) and told them Evans had a knife andwas looking for Sharp Sharp testified that this call wasmade from Sharp's home and the occurrenceswereoutsidethe building. However, Sharp admitted that she was put onprobation for this matter, but that she was never spoken toor warned about being out of her assigned work area whenshe was smoking. Moreover, Sharp insisted that it was atRagland's request that she looked for Warren and foundthe latter smoking and sleeping in the ladies' room. Sharptestified she reported this to Ragland, but nothing was everdone to Warren as far as Sharp knew.The final individual terminated out of seniority on Sep-tember 25 was Helen Bertram. According to Ragland, Ber-tram had been out of her area many times and had had adrinking problem. For instance, according to Ragland, andadmitted by Bertram, she was drunk on the day of the RELIABLE MAINTENANCE SALES & SERVICE589election and Ragland placed her on probation for that.Also, at another time,Bertram was placed on probation forsitting down and smoking during other than designatedrest periods and, moreover,her overall work performancewas poor.According to Bertram,on September 25, when she wascalled into Ragland's office,Ragland told her "Helen, youare fired,Idon'twant to fire you, but it would not seemright to fire the rest of the girls and not fire you." Accord-ing to Bertram,about 2 weeks before she was fired, Ber-tram and Evans were sitting in the Board hearing roomand Evans was smoking a cigarette,when Ragland sudden-ly entered,looked at them,and told them that they shouldknow better than to be sitting and smoking.He then placedthem on 90-day probation for being drunk on the day ofthe union election in May.Like the others, Bertram had signed a union card, hadattended several meetings,but had taken no active part inthe union organizational drive and did not represent theUnion at any time in any of the discussions with the Re-spondent.It should be noted in connection with all of the fore-going, that despite the reports that Ruth Warren,a supervi-sor, had been smoking at improper times and places in thecompany of other employees,that the Respondent haddone nothing to rectify this matter, nor had Ragland in anymanner whatsoever,according to any of the employees,warned or disciplined Warren in any way. In fact,Warrenwas still working for the Respondent at the time of thehearing herein and testified with regard to the same. How-ever,in her testimony,Warren was not asked and did notdeny any of these matters of which she was accused by theemployees.Ragland testified that at the time he discharged the fiveindividuals above named,on September 25, Othello Luck-ett,whom he knew to be one of the union bargaining repre-sentatives,was standing at the door of the room and heardeverything that was spoken.Also present were Ruth War-ren and Ann Vickers, the Respondent's secretary at theoffice of the facility.Luckett denied in her testimony thatshe was present,or that immediately after the discharges,as testified by Ragland,Ragland told her about these peo-ple and that he had had problems with them all along.Despite Luckett's denial that she was present in the of-fice at the time of the terminations on September 25, IcreditRagland in this respect because Ann Vickers, theformer secretary who no longer works for the Respondent,and had no apparent reason to be other than objectivetestified that she left the Respondent's employ voluntarilyon October 20, to take a position with another governmentagency in the building.She stated,positively,that she waspresent at the discharge on September 25 of the five indi-viduals and that Luckett was also present during the entiretime that Ragland was talking to and ultimately dischargedthe individuals.Although Luckett at first denied that she had any knowl-edge beforehand of any layoff or discharge,she later testi-fied on rebuttal,after Vickers and Ragland had testified,that soon after Ragland received the order from Connerthat there would have to be a layoff of some individuals,Ragland asked Luckett to cooperate with him to get rid ofthe people he thought were not doing their jobs,instead offollowing seniority.According to Luckett,she refused.However,in view of the fact that I have credited Vickers tothe effect that Luckett was present and was informedabout the discharges as of the date of the discharges, I donot credit this portion of Luckett's testimony,and find thatRagland informed Luckett of forthcoming discharges with-out giving details. I also conclude that the part of Luckett'stestimony to the effect that Ragland asked her to assist himto get rid of the people he thought were not doing theirjobsis "guilding the lily," and is not credited.Accordingly, Ifind and conclude by Luckett'sown testimony,that shewas informed by Ragland that there would be a dischargeor layoff although there were no details given as to who thepeople were who were to be included.Immediately after the terminations on July 25, Evansproceeded to the Board's office on the second floor of thebuilding, and as she entered the hallway outside the Boardoffice,she was met by Supervisor Warren.According toEvans, Ragland was standing but a few feet away from theentrance to the Board offices at the time.Warren, accord-ing to Evans, stated that Ragland wanted to know whatEvans was doing there and Evans indicated she was goingto file a charge. I credit Evans in this respect inasmuch asWarren did not specifically deny the remarks attributed toher by Evans. Additionally,I do not credit Ragland's deni-al of the event.However,again I do not fully credit all ofEvans' testimony.Ido not accept Evans' testimony to theeffect thatWarren told her that Warren did not think itwould be right for Evans to leave the building without fil-ing a complaint.On September 29, 1975, Ragland sent an interofficememo to the Respondent's office,at Arlington,Texas, withthe layoff list. He stated in that list,"We would have goneby seniority,but, since enough people volunteered to belaid off,saying they were unable to do the extra work, itwas not necessary. There were a number of women termi-nated for a number of reasons, but this was a problem thathad been going on for a while.Fortunately,they werecaught in the act of smoking and sleeping in the third floorrestroom at this opportune time. We do not anticipate anytrouble from these women."On December 1, 1975, whilethe charge filed by Karol Sharp in Case 25-CA-7382-7was being investigated and after the Respondent had re-ceived notice of such charge,and the complaint had al-ready been issued,the Respondent evidently requested ofRagland the reasons for the discharge of the five individu-als. In the case of Ayers, Evans, Bertram,and Sharp, Rag-land informed Conner,by interoffice memo dated Decem-ber 1, that these individuals had been terminated forsmoking in the restrooms and being out of their assignedwork area.With regard to Sharon Taylor,Ragland in-formed Conner that Taylor was terminated for sleeping inthe restroom,while on Company time. He further statedthat Lucy Ayers, Frances Evans, Sharon Taylor,and KarolSharp were all on probation at the time of the discharge,and that all were known to have started trouble throughoutthe building for a period of 4 to 6 months before the dis-charge;that each had been warned repeatedly.He further 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated that he had checked the restrooms himself and theyhad not been cleaned and were out of necessary supplies.He stated that these were the primary reasons for the ter-minations.In order to furtherassessRagland's attitude toward theemployees, it was evident that there was "bad blood" be-tween Ragland and some of the employees, Ragland testi-fied he was of the opinion that when Jackson came into theBoard office on May 14, Ragland allegedly sent Humphreyto check on Jackson's whereabouts because Ragland hadbeen informed, and assumed, that Jackson was circulatinga petition to have Ragland removed from his job. Addi-tionally, it should be noted, that as hereinbefore set forth,once in April and once in May, Ragland interrogated Tay-lor about her union activity. Also in June Ragland simi-larly interrogated employee Sharp.C. Discussion and ConclusionsCounsel for the General Counsel contends that the total-ity of the conduct as set forth above, including the termina-tions of the five employees on September 25, indicates thatthe Respondent approached the bargaining with the Unionwith an intention not to bargain and that Respondent notonly delayed and engaged in dilatory tactics in order toprevent bargaining and to thwart the Union with the pur-pose of causing it to lose support among the Respondent'semployees, but also, refused to bargain in good faith withregard to the Union's proposal for union-security andcheckoffclauses.Additionally, General Counsel contendsthat the terminations on September 25 were violative, inthat they constituted a change in the terms and conditionsof employment which had already been agreed upon inthat they were made unilaterally without consultation, dis-cussion or any form of negotiation with the Union beforethey were accomplished. This is so, according to counselfor the General Counsel, because the said terminationswere actually part of the layoff which occurred on Septem-ber 25 in accordance with the demand by GSA for Re-spondent to reduce its work staff and, accordingly, the Re-spondent violated its agreement with the Union to lay offemployees in accordance with seniority. General Counselfurther contends that the earlier alleged 8(a)(1) threats, in-terrogations, and acts of surveillance indicated an attitudewhich further bolsters his conclusion that the Respondent'snegotiations were conducted in bad faith and that the Re-spondent had no intention of reaching an agreement withthe Union.The Respondent, on the other hand, as noted above, de-nied the commission of any unfair labor practices in thesensethat none of the alleged violations of interference,coercion, and restraint occurred, or if the incidents did oc-cur, they did not occur in the context in which the GeneralCounselallegesthem to have occurred; they do not indi-catea refusal to bargain or a state of mind in which theRespondent intended not to reach an agreement with theUnion. Respondent points out that it did discuss, on July24 and 25, the Union's proposal for union security andcheckoff and that Conner explained fully why the Respon-dent could not accept and adopt the proposal for these twoclauses.Respondent further contends that it did not en-gage in dilatory tactics and that if any delays occurred,they occurred through misunderstanding on Respondent'spart of its obligations and not because of any intention byRespondent to thwart bargaining. With regard to the com-plaintallegationsthat the Respondent refused tobargainwith regard to the terminations of the fiveemployees, as setforth heretofore, the Respondent argues thatthese termina-tions were discharges for cause and were not mere layoffs.Therefore, the Respondent was not under obligation tobargain with the Union concerning them.Ihave heretofore found that Conner, on April 8, 1975,on his visit to the Indianapolis facility did count the em-ployees, state that now he knew how many people hewould have to replace and, furthermore, did initiallythreaten the employees with discharge if they wore buttonson their uniforms. However, on that same day, after con-sulting with Board Agent Miller, Conner explained to theemployees that they were allowed to wear the buttons pro-vided they did not cover the Respondent's insignia on thesaid uniforms. I find and conclude that bythese initialactions the Respondent's general managerand policy setterfor the Indianapolis facility did actuallyengage inthreatswhich constituted interference, coercion,and restraint inviolation of Section 8(a)(1). Moreover, by former Supervi-sor Humphrey's own admission, she was sent by RaglandinMay, at the time that former employee Jackson went tothe Board's office to file a charge, for the purpose of check-ing upon Jackson and to determine whether Jackson was,in fact, in the Board's offices on the second floor of thefacility.This constituted unlawful surveillance in violationof Section 8(a)(1) of the Act.Additionally, it is apparent from the record that the em-ployees did not hold Ragland in high regard nor did he, forthe most part, hold a number of the employees in very highregard as employees. However, it should also be noted, thatas testified to by Conner, the Respondent's payment forthe services rendered to GSAin maintainingthe buildingand performing janitorialservicestherein,was based onawards made by GSA on a month-to-month basis and theamount awarded depended upon the efficiency of the ser-vice rendered by the Respondent, as observed by GSA in-spectors. This, indeed, was an extremely important factorto the Respondent because the awards made could make orbreak the Respondent insofar as profitswere concernedwith regard to this particular contract. Accordingly, it canbe safely assumed, that therewas resentmentamong theRespondent's employees toward Ragland, quite normalunder the circumstances, because these employees wereclosely watched and driven hard by Ragland in order toget the job done efficiently to earn a profitable award. Ac-cordingly, I find and conclude that much of what Raglandwas suspicious of on the date that he sent Humphrey tolook for Jackson was that Jackson did, indeed,come intothe building to circulate a petition to have him removed.Ragland, under the circumstances, might well have beenalarmed that Jackson was not only keeping the employeesfrom their work but was also circulating such petition. Butthis suspicion did not excuse Humphrey's surveillance ofJackson. RELIABLE MAINTENANCE SALES & SERVICE591Furthermore, Ragland did not deny that on three occa-sions,once in April, once in May, and once in June heinterrogated employees, as set forth above, regarding theirunion activities,and, specifically,about attendance atunion meetings.Accordingly,I find and conclude that onthese occasions Ragland did engage in acts of coercion andrestraint, which acts interfered with the employees' Section7 rights and thereby constituted violations of Section8(a)(1) of the Act.However,despite all of the foregoing,the Respondentdid consent and stipulate to an election. This, perhaps, re-flects that the Respondent was not basically antiunion, butconcerned specifically about how union organization wasgoing to effect its operations inasmuch as the contract un-der which the Respondent was engaged by GSA providedthat if any profit was to be made, such profit depended onthe Respondent's performance, and the efficiency ratingperiodically received from GSA. Thus, the record reflectedthat for the period from February 17 through May 9, aperiod of almost 3 months, the entire fee received,in addi-tion to the Respondent's actual operating costs, amountedto only $981.75. This was certainly a very small amountconsidering Respondent's investment in time and effort.However, it must be remembered that around the first ofApril the Respondent hired Raglandas itsproject managerin Indianapolis at the building involved and from May 10through August 17, 1975, the Respondent's efficiency ofoperation increased to the point that for a 14-week period,a littlemore than 3 months, the Respondent's evaluationby GSA resultedin anaward fee of $6,382.26, a consider-able increase over the earlier initial period. This, then, re-flects the efficiency which Ragland was able to generateamong the Respondent's employees and quite possibly re-sulted in their attitude toward Ragland. The fact that hechecked closely on them, enforced working rules, and per-haps caused the employees to work harder than they feltthey should have been required to work could well havecaused resentment.However,General CounselallegesthatRespondent,nevertheless, engaged in tactics which were dilatory in na-ture in order not to reach an agreement. As noted above,shortly after the certification of the Union, a letter was sentby the Union to the Respondent requesting a date for bar-gaining to which the Respondent replied almost immedi-ately that the Union should bargain with GSA inasmuch asthis was a cost rated contract. I cannot conclude that thisin and of itself was a dilatory tactic. It could well havebeen an answer which arose out of Respondent's own igno-rance of its duties under theAct ora miscalculation orbelief on the part of the Respondent that GSA and not theRespondent was the proper bargaining party. When theRespondent was reminded in a second letter by the Unionthat the Respondent was the party to negotiate the contractwith the Union, the Respondent then almost immediatelysent a response to the effect that the contract did not pro-vide for reimbursement for the cost of trips to Indianapolisfor the purpose of bargaining, but that Respondent wouldbe happy to bargain upon its next inspection trip to India-napolis prior to the end of the calendar year 1975. Thequestion then becomes whether this was a ruse on the partof the Respondent or whether the Respondent sincerelydid not believe that there was any immediate necessity onits part to negotiate a contract inasmuch as the Union rec-ognized the fact that money, or rather wage rates, couldnot be a factor in the bargaining because the wages of theemployees were fixed by the Respondent's contract withGSA. Thereafter, upon receipt of this second reply fromtheRespondent, the Union filed the charge, later with-drawn, that Respondent was engaging in dilatory tactics.Upon receiving notice of this charge, the Respondent im-mediately responded and July 24 was setfor a meeting,which meeting is outlined above.At the July 24 meeting, the Union, as set forth above,submitted its proposal in the form of two separate con-tractsbetween the Union and employers doing similarwork for other government installations in the Indianapolisarea. It required but a few minutes for Conner, repre-senting the Respondent at the bargaining table, to approvevirtually the entire contract, with some minor suggestionswith regard to inconsequential language changes, the onlyexceptions being the union-security and the checkoff claus-es contained in these two agreements.While Conner admitted that he had had prior experiencewith another company with regard to union security andcheckoff, and that this experience had not been very satis-factory,he further explained to Union RepresentativeStone and the two committeewomen who accompaniedStone, Luckett and Johnson, that there was not sufficientmoneys in the contract to warrant the extra expense ofkeeping records for union checkoff. He also pointed outthat there was not room on the paychecks for a place not-ing checkoff. Although it was then demonstrated by Luck-ett that there was room on the check, nevertheless, there isno question but that checkoff would have required someextra bookkeeping on the Respondent's part, which the Re-spondent, through Conner, fully explained. Conner also ex-plained that 12 or 13 employees, whom Conner did notname, told him they did not wish to join the Union underany circumstances, and would quit if they had to join theUnion and pay dues. Conner told the Unionthat theseindividuals were key employees who performed good workand whom he could ill afford to lose because, again, theprofit that the Respondent could realize under the GSAcontract depended on the efficiency rating given it on amonthly basis by GSA.While it is well established that both union security andcheckoff are mandatory subjects of bargaining, it is alsotrue that the parties, including Stone, were uncertain of thisand again called on Board Agent Miller to give them ad-vice which Miller wisely refused to do.By reason of all of the foregoing, I cannot find on thebasis of Conner's bargaining attitude on July 24 and 25that he engaged in surface bargaining or refused to consentto union security and checkoff as a dilatory tactic, or thatthe bargaining generally was not conducted in good faithwith the intention of not reaching an agreement with theUnion. As noted, it took but a few moments, according tothe General Counsel's own witnesses, for Conner to agreeto the entire union proposal with exception of the union-security clause and the checkoff clause. While I accept the 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony that Conner indicated that if there were any fur-ther bargaining meetings they would have to be held inTexas rather than Indianapolis, and while I do not doubtthat Conner was not enamored of the idea of dealing withthe Union as reflected in his remark to Luckett regardingher employment, under all of the circumstances, I do notfind that his bargaining conduct on the 2 days of July 24and 25, standing alone, constituted a refusal to bargain inviolation of Section 8(d) and 8(a)(5) of the Act.In arriving at this conclusion I have not failed to consid-er Conner's bargaining attitude and conduct in the light ofhis unlawful conduct at the outset of the Union's organiza-tional drive as heretofore found.But, asnoted above,thereafter Respondent did consent to the election whichthe Union won. Nor do I find that Conner's original un-lawful conduct was so egregious that it necessarily reflect-ed an unwillingness to reach any agreement with the Unionor that the earlier conduct necessarily stamped as decep-tion for the purpose delay Conner's refusal to consent tothe proposed union-security and checkoff clauses.However, whether the Respondent thereafter engaged insuch dilatory tactics as to indicate an intention of not en-tering into any contract is another issue which must beresolved. As noted above, after the close of the bargainingmeeting which occurred on the morning of July 25, Connerinformed Stone that if she would draft a revised union-security provision in the nature of maintenance of mem-bership he would consider such provision and that sheshould mail such proposal to him at his Texas office. Pur-suant to this offer on the part of the Respondent, Stonethereafter did draft a revised union-security clause whichconstituted, in effect, a combined maintenance-of-mem-bership and 30-day union-security requirement on the partof new employees, but excused from union membershipand payment of dues any employees who were not mem-bers of the Union on the date of the contract. However,before mailing this amended proposal to the Respondenton August8 Stone, onbehalf of the Union, on August 6,filed the charge in Case 25-CA-7268 alleging dilatory tac-tics and bad-faith bargaining in the refusal on the part ofthe Respondent to agree to union security and checkoff inorder to curtail bargaining.While there was nothing im-proper in a legal sense in the filing of this charge and whileit is true that the Union may have had cause to believe thatConner had engaged in unlawful conduct in telling Luckettthat he would not have hired her had he known of her priorunion activity, it would seem that the accusation that theRespondent had refused to bargain in good faith becauseof its refusal to agree to union security and checkoff underthe circumstances heretofore related, was, I find, tanta-mount to playing a cat and mouse game, and, at least,reflected an attitude on the part of the Union that failureto consent to 100 percent of its proposal constituted bad-faith bargaining.Possibly as a result of the filing of this charge, the Re-spondent failed in any immediatesenseto reply to theUnion's proposal for a revised maintenance-of-member-ship clause. However, as heretofore set forth, on August 15,1975, Conner, on behalf of the Respondent, addressed alengthy letter to Board Agent David Miller, stating, in re-ply to the notice of the filing of the charge in Case 25-CA-7268 that he, Conner, had made every effort to come to anagreement to initiate a workable union contract coveringthe employees at the Indianapolis Federal building. He re-cited the 7-1/2 hours of continuous bargaining which tookplace on July 24 and the 1-hour meeting on July 25 andreminded Miller that with regard to the union security andcheckoff the parties had asked Miller whether this was amandatory subject of bargaining and that Conner, at least,was under the impression that they were not mandatory.Conner further informed Miller despite this he still dis-cussed back and forth the various possibilities with regardto the subjects of bargaining and did, in fact, set forth fullythe reasons why he could not agree to the proposed union-security and checkoffclauses.He stated, I find truthfully,that he did not immediately refuse to consider checkoff orunion security but merely protested and agreed almost im-mediately to all other items. He further stated that he hadreceived the modified clause in the mail on August 11 andthat the modification was not acceptable to the Respon-dent. Conner further stated in the letter of August 15 thathe felt that the Respondent was being harassed unneces-sarily, in view of the fact that the Respondent had alreadyagreed to 90 percent of the Union's proposal and "appar-ently the Union's opinion is that unless we agree 100 per-cent, we are not bargaining in good faith."It should be noted that no complaint was issued on thecharge in Case 25-CA-7268 until after the reduction inforce occurred on September 25, under circumstancesabove and hereinafter related. Undoubtedly,the issuanceof the complaint in Case 25-CA-7003, 7084, and 7268 didspur the Respondent into further action. On October 7,1975,Respondent's attorney addressed a letter to theUnion, attention Sue Stone, in which Respondent's counselenclosed a copy of Respondent's answer to the aforesaidcomplaint and explained that the differences between theparties may have been somewhat exaggerated and that anacceptable contract would not be elusive. Counsel ex-plained that the Respondent had 51 contracts spread overthe entire country and that it was quite difficult for theRespondent to attend each location at the will of any par-ticular party. He suggested, therefore, thata meeting beheld in Indianapolis on October 20, 1975. After a response,on October 10, 1975, by Stone, to Respondent's counsel,that October 20 or 21 would be satisfactory,a meeting wasfinally held on or about October 20, 1975,and agreementwas reached in which the Respondent fully capitulated, asnoted above, and agreed to the original checkoff andunion-security provisions submitted in the first instance bythe Union on July 24. Accordingly, a contract was thereaf-terdrafted and signed containing all the provisions re-quested by the Union, which contractwas made effectiveNovember 1, 1975. Accordingly, at the time of the hearingherein, the Union and the Respondent were operating un-der a full collective-bargaining agreement.As noted above, in late August the Respondent was noti-fied by GSA that it had to reduce its man hours drastically.In accordance with this, Conner informed Ragland, inwriting, about the reduction and instructed Ragland to ef-fectuate the reduction in force in accordance withsenior-ity.Before discussing the merits of the actual terminationsof employment of each of the five individuals alleged to RELIABLE MAINTENANCE SALES & SERVICEhave been laid off out of seniority, and therefore in viola-tion of the previously agreed-upon method of layoff, itwould be well to note that in addition to the seniority lay-off provision of the Union's proposed contract, to whichConner on behalf of the Respondent agreed on July 24 and25, the proposed agreement also contained a provision fordischarge without notice to the Union which stated in ef-fect that no employee should be discharged without justcause,and that the employer may discharge an employeewithout notice for, among other things, physical violence,immoral conduct, violation of government security rules,and intoxication. The said article of the same proposedcontract further provided that in cases where an employeris not performing properly the Union should be notified. Italso provided that upon a discharge for cause the stewardshould be advised of such action at the time the action wasto be taken or as soon thereafter as the steward could bereached for such notification, and that the employer wouldnotify the Union of all terminations or discharges and thereasons therefore at the time of the notification to the em-ployees.Itwould seem that inasmuch as the Respondent agreedto everything in the contract as proposed by the Union onJuly 24, except union security and checkoff, that its agree-ment to the seniority provisions also included agreement tothe discharge provisions. Accordingly, the terminations onSeptember 25 of the five employees, above named, must beregarded in the context of these contractual provisions inorder to determine whether the terminations constitutedunilateral changes in working conditions in violation, asalleged, of Section 8(a)(5) of the Act.It is unnecessary at this point to again set forth in detailthe testimony of the five individuals who were terminatedon September 25 and the testimony of Ragland who madethe determination to terminate them. It must be noted,however, that were it not for the admissions made by theemployees in their testimony with regard to alleged viola-tions of company rules and regulations, I would tend todiscredit all, or most, of Ragland's testimony because itwas in great part ambiguous and, to a lesser extent, incon-sistent.However, in the individualcases, it isundoubtedlytrue that each employee terminated, to a certain extent,engaged at one time or another close to the date of Septem-ber 25 in conduct which would have warranted disciplineor, indeed, discharge. Additionally, it is apparent that, atsome time before the actual terminations,Ragland didspeak to Luckett, who he did not know was a union stew-ard, but did know was a bargaining representative of theUnion, and did inform Luckett that he desired her to assisthim to get rid of the people who Ragland determined werenot doing their jobs. Although Ragland did not mentionspecifically the names of any individuals at that time, itmust be concluded that Ragland spoke to Luckett, a repre-sentative of the Union, and that this, at least, put theUnion on notice that a termination of inefficient individu-als, or at least individuals who were not performing proper-ly,was being contemplatedWe come now, therefore, to the actual date of the dis-charges, September 25. I have heretofore determined thatLuckett was, indeed, present at the time of the termina-tions, and that she saw and heard what occurred. As noted593above, Ann Vickers, whom I credit completely because sheleftRespondent's employ voluntarily had no reason to fearreprisal from the Respondent and had no ax to grind withregard to the events herein, testified that Luckett was, in-deed, present. Therefore, I conclude that Luckett, again,had full knowledge as a representative of the Union ofwhat was occurring at that time. Furthermore, although Ihave not completely credited Ragland in other respects, Icredit him to the effect that although he did not knowwhether Luckett was a steward at the time, he did knowthat she was an active representative of the Union becauseof her activities as a negotiator on behalf of the Union.Inexplicably, the record does not reflect why Luckett didnot report either the earlier notice of contemplated dis-charge or the events of the discharge to union officials,specifically to Stone; or, if she did make a report to theUnion, why the Union took no action.Although counsel for the General Counsel contends thatthe alleged breaches of Respondent's rules and Re-spondent's working regulations were denied by all of theemployees, at least as of the dates on which they were al-leged to have occurred by Ragland, I find and concludethat this summary of the testimony is not exact. For in-stance, in the case of employee Taylor, she denied that shewas sleeping in the restroom on September 24. However,she admitted that she had been ill that day, had gone to therestroom and vomited, and then had remained with herhead on the sink for some time until she had felt better.This incident was undoubtedly reported to Ragland. It istrue that, at the exit interview of Taylor, Ragland accusedher of smoking at an improper time and place, and Taylordenied that she smoked. Nevertheless, I find and concludethat by not reporting her illness to the Respondent Taylordid, indeed, violate a published working rule mentionedearlier in this Decision. Also, that employees Sharp andEvans were twice placed on probation for fighting was ad-mitted by both. While it is true that they were not immedi-ately discharged on such occasions, and were placed onprobation, the fact that it was reported to Ragland thatthey were smoking in an unauthorized place the day beforetheir discharge would indicate that Ragland at this junc-ture felt that he had given these employees sufficient op-portunity to correct the various defaults in their behaviorand that the report of their smoking was sufficient for himto discharge them for cause. Bertram admitted that on theday of the election in May she was drunk and disorderly.However, Bertram denied she was smoking in an unas-signed smoking area at an improper time, which was thereason given her for her discharge. Ayers denied that shewas smoking in the restroom on September 24 out of herwork area. However, Ragland told each of these five em-ployees the reasons they were discharged, including Ayers'smoking.There is no question that the Respondent'srules re-quired that the employees smoke only at their break pen-ods and in places which were set forth for them to smoke.The fact that Supervisor Warren might have smoked out ofturn and in an improper place along with some of the otheremployees does not necessarily indicate condonation onthe part of Ragland or any other Respondent official.There is no showing in the record or any testimony to the 594DECISIONSOF NATIONALLABOR RELATIONS BOARDeffect thatWarren's smoking at an unauthorized time orplace did not result in Warren being warned or repri-manded. In fact, it is very possible that Warren reportedthe improper smoking on the part of the other employeestoRagland and at the same time attempted to hide fromRagland the fact that she, too, was improperly smoking.The complaint herein does not allege these discharges tohave been antiunion discharges in violation of Section8(a)(3) of the Act. Accordingly, the General Counsel doesnot and cannot argue that the reasons given for the dis-charges were pretextual in the sense that the true reason forthe discharges was to discourage membership in the Union.Rather, the General Counsel's theory would seem to bethat the reasons given for the discharges were pretextual inorder for the Respondent to rid itself of employees whomRespondent considered undesirable because they were in-efficient. Counsel for the General Counsel argues that con-tracts, such as the one contemplated by the parties hereto,provide that discharges must be for cause and layoffs mustbe based on seniority; that an employer can, by pure fiat,determine whether a termination is to be viewed as a layoffor a discharge. While this may be true to an extent, thecontract herein also provides for the employees to report totheir union in the event that they think that they were im-properly discharged so that the Union can investigate thematter. In this case this was not done. Rather, employeeSharp eventually filed a charge alleging violations of Sec-tion 8(a)(5) and (1) of the Act, the theory of the GeneralCounsel being that this was in derogation of the contractand therefore a change in working conditions made unilat-erally in violation of Section 8(a)(5) of the Act.Counsel for General Counsel seeks to analogize the factsof the instant case to the foregoing theory of violative dis-charge by arguing that the reasons advanced by Respon-dent for the claimed discharges were pretextual and wereutilized in an attempt to conceal the true reasons for termi-nation; namely, to lay off out of seniority individuals whowere, in the opinion of Ragland, less efficient than other,more junior employees, thereby unilaterally changingagreed-upon terms and conditions of employment, whichunilateral action constituted refusal to bargain violative ofSection 8(a)(5) of the Act.Ihave heretofore disposed of the contention that theUnion was not apprised of contemplated discharges, hav-ing found that Luckett, by her own admission, was told byRagland that he was going to get rid of people he thoughtwere not doing theirjobs. Had Luckett not been so notifiedby Ragland, the failure to notify might have constitutedsome evidence that a unilateral change in working condi-tionswas being contemplated. Additionally, it has beendetermined that Luckett was, indeed, present at the dis-charges. Finally, although the Respondent did, in a sense,toleratewithout discharge earlier deficiencies and rulebreaking on the part of the five individuals involved, I con-clude that on September 24 he did discover two employees,Evans and Bertram seated and apparently to him, smokingin a prohibited area at a nonbreaktime. While he mighthave been mistaken in his conclusion that he thought Ber-tram was smoking, he nevertheless came to that conclusionunderstandably. He did not have to be correct in his con-clusion so long as he believed it to be true.With regard to the other three employees terminated,Ayers, Taylor, and Sharp, it was reported to him that theywere smoking at nonbreaktime in the bathroom. AlthoughAyers and Sharp denied that they were smoking at the timeof which they were accused, and Taylor denied that sheever smoked at all, nevertheless, three things stand out un-denied. One is that Taylor was in the washroom ill at thetime reported. The second is that Ayers and Sharp did notdeny they were in the bathroom at the time they were ac-cused by Ragland of wrongfully smoking. The third matteris that Ragland's testimony that he investigated the bath-room immediately after the smoking allegedly occurredand found it unkempt and with no towels remains uncon-troverted.Accordingly, even though Ragland might have toleratedrule breaking for sometime and even though he had placedEvans and Sharp on probation rather than dischargingthem only a week or two before, it is reasonable, under allthe circumstances, to conclude that mistaken, or not, Rag-land discharged these individuals for cause on September25 and did not consider them part of the layoff.Additionally, although Ragland informed Conner onSeptember 29 that "fortunately" he discovered the womensmoking and sleeping in the third floor restroom at an "op-portune time," this does not necessarily mean that heseized on these incidents to lay off these individuals out ofseniority. It could equally denote that he found it his dutyto discharge these employees under all the circumstances,and in view of their prior record of warnings and beingplaced on probation, that the discharges were fully war-ranted and would have been made absent the necessity fora layoff.Accordingly, I find and conclude that as to this aspect ofthe complaint, the General Counsel has failed to prove thealleged violations by a preponderance of the credible evi-dence.12However, there is an additional allegation in the com-plaint, by way of an amendment made at the outset of thehearing, to the effect that Ruth Warren, deliberately pro-ceeded to the Board Office after the discharges to check onemployees to see if they were going to file charges and thatshe was sent by Ragland. That she was observed doing thisby employee Evans was not denied by Warren. As a matterof fact,Warren did not deny that she asked Evans whatEvans was doing there and told Evans that Ragland want-ed to know what Evans was doing in the Board Office onSeptember 25. Accordingly, I find and conclude that thisincident did occur and that Respondent thereby not onlyunlawfully interrogated Evans with regard to the protectedactivity of going to the Board office with regard to herdischarge, but also the Respondent conducted unlawfulsurveillance of Evans in this respect, which surveillancealso constituted interference, coercion, and restraint in vio-lation of Section 8(a)(1) of the Act12Although I cannot find that the fact that the charge as to the allegedwrongful layoffs was filed by an individual rather than the Union consti-tutes any evidence one way or the other, I conclude that the Union'soffi-cals did learn of the dischargesat some timebefore thefiling of the charge,and yet neither filed a charge nor attempted to contactthe Respondent todiscuss the matter RELIABLE MAINTENANCE SALES & SERVICE595IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found, as set forth above, that the Respondenthas engaged in certain unfair labor practices, it will be rec-ommended that it cease and desist therefrom and take cer-tain affirmative action set forth below designed to effectu-ate the policies of the Act.It having been found that Respondent by threats, inter-rogations, and surveillance has interfered with, restrained,and coerced employees in violation of Section 8(a)(1) oftheAct, I shall recommend that Respondent cease anddesist therefrom.Upon the basis of the foregoing findings of fact and con-clusions of law and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAW1.The Respondentis an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaningof Section2(5) of the Act.3.By interfering with,restraining,and coercingemploy-ees in the exercise of rights guaranteed in Section 7 of theAct, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.Theaforesaid unfairlaborpractices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.5.TheRespondent has not engagedin dilatorytactics orotherwise refused to bargain in good faith in violation ofSection 8(a)(5) and(1) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record,and pursuant to Section10(b) ofthe Act, I herebyissue the following recommended:ORDER 13Respondent, Reliable Maintenance Sales & Service, Inc.,Indianapolis, Indiana, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating employees concerning their union ac-tivities;threatening employees with reprisals includingthreats to close the Respondent's facility if its employeesselect a union to become their bargaining representative;threatening employees with discharge for wearing unionbuttons on their uniforms; and engaging in acts of surveil-lance and giving employees the impression of surveillanceof the employees' union activities.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights to form, loin, assist, or be represented by Local 551,Service Employees International Union, AFL-CIO, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing or to engage in otherconcerted activity for the purpose of collective bargaining,or other mutual aid or protection, or to refrain from anyand all such activity except to the extent that such rightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment, as au-thorized by Section 8(a)(3) of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Post at its facility at the Federal building located at575 North Pennsylvania Street, Indianapolis, Indiana, atplaces where notices to employees are customarily posted,copies of the notice attached hereto marked "Appendix." 14Copies of said notice, on forms provided by the RegionalDirector for Region 25, after being duly signed byRespondent's representative, shall be posted by Respon-dent, immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said materials are not altered, de-faced, or covered by any other material.(b)Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, andit hereby is, dismissed insofar as it alleges violations of theAct not found herein.17 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"